Citation Nr: 0013908	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim of eligibility for Department of 
Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 decision of 
the Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), which found that the appellant's late 
husband had no valid military service, and may not be 
considered a "veteran" within the meaning of applicable law 
governing entitlement to VA benefits. 

The Board notes that the RO issued a decision in July 1951, 
denying the appellant's claim for VA death benefits on the 
basis that the Department of the Army had reported that her 
spouse had no recognized service in the Armed Forces of the 
United States.  In a recent decision, the United States Court 
of Appeals for the Federal Circuit held that 38 U.S.C. § 5108 
applies to the reopening of a claim regardless of the grounds 
on which the claim was previously disallowed.  D'Amico v. 
West, No. 99-7110 (Fed. Cir. Apr. 7, 2000).  The Federal 
Circuit observed that a claim for veteran's disability 
benefits has five elements:  (1) veteran status; (2) 
existence of a disability; (3) service connection of the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Id.  The Court found that nothing in the 
statutory language of 38 U.S.C. § 5108 suggests that the 
statute does not apply to claims that originally were 
disallowed because the claimant's veteran status was not 
established.  Id. 

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
of whether the appellant has basic eligibility for VA 
benefits on the merits, whereas the Board finds that the 
appellant did not meet her initial burden of submitting new 
and material evidence to reopen her claim.  Although the 
Board considered and denied the appellant's claim on a ground 
different from that of the RO, the appellant has not been 
prejudiced by the decision.  This is because the RO accorded 
the appellant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Meyer v. Brown, 9 Vet. App. 425 (1996).


FINDINGS OF FACT

1.  The appellant's claim of eligibility for VA benefits was 
denied by an RO rating decision in July 1951; no timely 
appeal therefrom was filed.

2.  Evidence received since the final, July 1951 rating 
decision with regard to the claim of eligibility for VA 
benefits does not bear directly or substantially upon the 
issues at hand, is essentially duplicative or cumulative, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1951 rating decision, which found that the 
appellant's late husband had no valid military service and 
may not be considered a "veteran" within the meaning of 
applicable law governing entitlement to VA benefits, is 
final.  Veteran's Regulation No. 2(a), pt. II, par. III (now 
38 U.S.C.A. § 7105 (West 1991)); Department of Veterans 
Affairs Regulation 1008 (now 38 C.F.R. § 20.1103 (1999)).

2.  Evidence received since the July 1951 rating decision is 
not new and material, and the claim of basic eligibility for 
VA benefits is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In March 1948, the appellant filed a claim of entitlement to 
VA death compensation benefits.  She submitted two affidavits 
in support of her claim.

A January 1947 joint affidavit from R.S. and D.G., 
commissioned officers in the Phillippine Army, indicates that 
the appellant's spouse was called to active duty in October 
1941, and was inducted into USAFFE in Malitbog, Leyte by an 
American officer.  The record states that he served as a 
private in the D Company, 1st Battalion, 92nd Infantry, 91st 
Division of the Phillippine Army, and was subsequently found 
to be missing.

A joint affidavit from N.G. and Q.M., dated in February 1948, 
states that they were former soldiers in the Philippines 
Army, and personally knew the appellant's spouse.  N.G. and 
Q.M. confirmed that he was called to active duty in October 
1941, and served in the D Company, 1st Battalion, 92nd 
Infantry, 91st Division of the Phillipine Army.  They 
reported that he was inducted into USAFFE in November 1941 in 
Malitbog, Leyte, and indicated that they last saw him in 
Tayug, Pangasinan in December 1941.

A February 1949 report from the Phillippine Army notes that 
the appellant's spouse served as a private in the D Company, 
1st Battalion, 92nd Infantry, 91st Division of the Phillipine 
Army.  The record indicates that his service commenced in 
November 1941, and he was presumed to have died in October 
1944.

A Field Examiner's Report with attached exhibits was 
associated with the claims folder in December 1950.

In June 1951, the RO received certification from the service 
department that the appellant's spouse had no recognized 
guerrilla service, nor was he a member of the Commonwealth 
Army in the service of the Armed Forces of the United States.  

The VA denied the appellant's claim for VA death compensation 
benefits in July 1951, on the basis that the Department of 
the Army reported that her spouse had no recognized guerrilla 
service, nor any service in the armed forces of the United 
States.  The appellant was informed of, but voiced no 
disagreement with, that decision.  That decision became 
final.

In September 1951 correspondence, the appellant sought to 
reopen her claim for VA death compensation benefits.  In 
support of her claim, she submitted a June 1948 Decree of 
Final Distribution from the Headquarters, National Defense 
Forces, the Judge Advocate General's Office.  This record 
notes that the appellant's spouse died in the line of duty in 
October 1944, and indicates that funds were distributed to 
the appellant and her daughter.

The following month, the RO found that new and material 
evidence had not been submitted to reopen the appellant's 
claim.

The appellant sought to reopen her claim for VA death 
benefits in July 1983.  The RO continued the denial of her 
claim in December 1983.

In August 1984 correspondence, the appellant again sought to 
reopen her claim for VA death benefits.  Therein, she 
explained that her second husband, F.P.P., died in April 
1984.  In support of her claim, she submitted an August 1984 
certification that F.P.P. died in April 1984, and a joint 
affidavit from V.G. and L.T. confirming his death.

In correspondence received in October 1984, the appellant 
explained that she stopped seeking VA death benefits when she 
remarried in June 1966.  She reported that her second husband 
died in April 1984, and suggested that she was eligible for 
VA death benefits.  In support of her claim, she submitted a 
July 1983 certification that her first husband was born in 
May 1918, an undated certificate of marriage noting that the 
appellant married her second husband in June 1966, and a July 
1984 certification from the Office of the Local Registrar 
indicating that the spouse's second marriage did not appear 
in the Registry Book of Marriage of 1966.

The RO continued the denial of VA death benefits in October 
1984, and reiterated that the appellant was not eligible for 
VA benefits because her husband had no recognized military 
service with the Armed Forces of the United States.

Later that month, the Assistant Adjutant General of the 
Republic of the Philippines Ministry of the National Defense 
General Headquarters, Armed Forces of the Philippines 
forwarded September 1984 correspondence from the appellant 
with attachments to the RO.  In the letter, the appellant 
requested that the Adjutant General's Office forward a 
Certificate of Service to the RO in support of her claim.  An 
attached letter from the Philippine Veterans Board, dated in 
December 1954, indicates that the appellant was awarded 
pension benefits in July 1954.  An affidavit from D.P., dated 
in July 1959, notes that he was a police sergeant during 
World War II, and indicates that he served the appellant's 
spouse an order to report for active duty in the Phillippine 
Army in November 1941.  D.P. explained that the veteran's 
spouse reported for service in Luzon, but never returned 
home.  A July 1959 affidavit from P.G., the Municipal Vice 
Mayor of Matalon, Leyte from 1941 to 1942, states that the 
appellant's spouse reported for military service, and was 
presumed to have been killed in action.  

An October 1984 Certification from the Republic Of the 
Philippines Ministry of National Defense General 
Headquarters, Armed Forces of the Philippines reports that 
the appellant's spouse was in a beleaguered status in 
December 1941, a missing status from December 1941 to October 
1944, and was presumed to have died in October 1944.

In December 1984 correspondence, the appellant reported that 
she had been receiving a monthly pension from the Philippine 
Veterans Affairs Office (formerly the Philippine Veterans 
Board) since July 1954.  She submitted a July 1983 letter 
from the Office of the Local Civil Registrar certifying that 
she was born in September 1920, a Questionnaire for 
Veterans/Wife/Widow/Parent(s)/Children Legal Guardian Pension 
dated in September 1984, and two affidavits.  A joint 
affidavit from L.T. and V.G., dated in October 1984, states 
that the appellant's spouse was a member of the Phillippine 
Army in the service of the Armed Forces of the United States 
during World War II.  They maintained that he was called to 
active duty in October 1941, and was inducted into USAFFE at 
Malitbog, Leyte in November 1941 by Lieutenant D.V.  An 
October 1984 affidavit from the appellant reiterates that her 
spouse was called to active duty with the Philippine Army in 
1941, and was reported missing in October 1944.  She reported 
that she received a monthly pension from the Phillippine 
Veterans Affairs Office as the surviving spouse of a member 
of the Phillippine Army.

A September 1985 report from the service department indicates 
that there had been no change in its prior negative 
certification.

In March 1989, the appellant sought to reopen her claim for 
VA death benefits.  The RO found that new and material 
evidence had not been submitted to reopen her claim in June 
1989.

In August 1998, the appellant sought to reopen her claim for 
VA death benefits.  She submitted a July 1998 certification 
from the Office of the Municipal Civil Registrar that she and 
her first husband were married in January 1939.

The RO denied entitlement to VA death benefits in October 
1998, on the basis that the claim lacked legal merit.  The 
appellant filed a notice of disagreement (NOD) with this 
decision the following month, and submitted a substantive 
appeal (Form 9) in February 1999, perfecting her appeal.

In March 1999, the RO again requested the service department 
to determine the service status of the appellant's spouse.  
The RO pointed out differences in the spelling the spouse's 
last name, as well as other identifying information, as 
compared to the information available at the time the prior 
certifications were obtained.  In May 1999, the service 
department reported that there had been no change in its 
prior certification that the appellant's spouse had no 
recognized guerrilla service, nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  

The RO continued the denial of the appellant's claim later 
that month.

Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1999).  The term "veteran of any war" means any 
veteran who served in the active military naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (1999).  
Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 U.S.C.A. § 107 (West 1991); 38 
C.F.R. § 3.8(a).  Service as a Philippine Scout in the 
Regular Army inducted between October 6, 1945 and June 30, 
1947, inclusive, and in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  For a Regular Philippine Scout or a member of one of 
the regular components of the Philippine Commonwealth Army 
while serving with USAFFE, the period of active service will 
be from the date certified by the Armed Forces as the date of 
enlistment.  38 C.F.R. § 3.9(a) (1999).  Active service of a 
regular Philippine Scout or a member of the Philippine 
Commonwealth Army serving with USAFFE will include POW status 
immediately following a period of active duty, or a period of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer.  38 C.F.R. § 
3.9(b) (1999).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski , 2 
Vet. App. 530, 532 (1992).  

Basic eligibility for VA benefits was denied by a July 1951 
rating decision.  The appellant was notified of that decision 
and her appeal rights, but failed to perfect an appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991)); 38 C.F.R. § 20.1103 
(1994).  Accordingly, the July 1951 rating decision denying 
basic eligibility for VA benefits became final and is not 
subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the U.S. Court of Appeals for Veterans 
Claims, in Elkins v. West, 12 Vet. App. 209 (1999), announced 
a three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (1991).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of basic 
eligibility for VA benefits.  The evidence since the last 
denial includes a June 1948 Decree of Final Distribution from 
the Headquarters, National Defense Forces, the Judge Advocate 
General's Office, a December 1954 letter from the Philippine 
Veterans Board, an October 1984 Certification from the 
Republic Of the Philippines Ministry of National Defense 
General Headquarters, Armed Forces of the Philippines, 
numerous certifications, and affidavits stating that the 
appellant's spouse served with USAFFE and died during that 
service.  This evidence, however, is fundamentally cumulative 
of other evidence previously submitted and considered by the 
RO in July 1951.  Specifically, evidence of record at the 
time of the final decision alleged that the appellant's 
spouse had active service with the United States Armed Forces 
during World War II, and died during that service.  
Statements received from the appellant subsequent to the July 
1951 rating decision simply reiterate the aforementioned 
allegations, and are merely redundant of evidence previously 
of record, and thus not new.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in July 1951.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming arguendo that 
portions of the newly-submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  As evidence fails to establish 
recognized military service with the Armed Forces of the 
United States as verified by the U.S. Army Reserve Personnel 
Center, it certainly does not in any way contribute to a more 
complete picture in this case.  See Hodge, 155 F.3d at 1363. 

The newly submitted evidence simply reiterates the 
appellant's contentions, which were previously of record in 
July 1951.  The Board must find that the recently obtained 
evidence is fundamentally cumulative.  It only serves to show 
what was known in July 1951.  Consequently, the Board finds 
that this evidence is not "new" and cannot constitute "new 
and material evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material. 

As new and material evidence has not been submitted to reopen 
the appellant's claim of eligibility for VA benefits, under 
Elkins, supra, the Board need proceed no further.  Indeed, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of eligibility for VA 
benefits is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

